Citation Nr: 0400731	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service fro June 1976 to June 
1980 and from July 1981 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
to Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In his July 2002 substantive appeal, the veteran requested to 
testify at a hearing before a Member of the Board at the RO.  
However, in an August 2002 signed statement, the veteran 
withdrew his hearing request and requested that the Board 
consider his claim as soon as possible.  Therefore, the Board 
believes all due process requirements were met with regard to 
his hearing request.

Further, in the July 2001 rating decision, the RO granted 
service connection and a 30 percent disability evaluation, 
effective from August 8, 2000.  However, in a written 
statement included with his July 2002 substantive appeal, the 
veteran said he should be "awarded back compensation 
beginning the date of my discharge up to September 1, 2000".  
The Board construes the veteran's statement as a claim of 
entitlement to an effective date earlier than August 8, 2000, 
for the award of service connection and a 30 percent 
disability evaluation for hepatitis C, and refers the matter 
to the RO for appropriate development and adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The record reflects that the veteran's hepatitis C is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7345 (2001), effective prior to 
July 2, 2001.  However, by regulatory amendment effective 
July 2, 2001, substantive changes were made to the schedular 
criteria for evaluating disabilities of the liver.  See 66 
Fed. Reg. 29,486-489 (2001).  Significantly, new criteria for 
the evaluation of hepatitis C are now found under 38 C.F.R. § 
4.114, DC 7354 (2003). 

The Board notes that the RO considered the new rating 
criteria in its July 2001 rating decision that awarded 
service connection and the 30 percent disability evaluation 
under the rating criteria effective prior to July 2, 2001.  
However, in reaching its determination, the RO relied on the 
findings of private medical examinations afforded to the 
veteran in December 2000, three years ago, and prior to the 
codification of the new rating criteria.  Thus, the Board 
believes that, in the interest of due process and fairness, 
the veteran should be afforded a new VA examination to more 
accurately assess the current status of his service-connected 
hepatitis C, particularly in light of the revised rating 
criteria found at DC 7354.

Moreover, a close review of the record indicates that there 
are relevant VA treatment reports that have not been 
associated with the veteran's claims file.  In the written 
statement accompanying his July 2002 substantive appeal, the 
veteran reported that, since 1996, he was under mental health 
treatment at the Long Beach VA Medical Center for mental 
depression, anxiety, and stress and also had general malaise, 
fatigue, and nausea.  Further, he said that in July 2001 he 
was hospitalized at the Long Beach VA Medical Center for 
abdominal problems diagnosed as a small bowel obstruction.  
He appears to indicate that his medical records show he was 
on dietary restrictions and modifications, and that the 
likelihood of improvement was not realistic because his 
system was unable to handle medication.  He said he currently 
weighed 163 pounds (when examined in December 2000, medical 
records indicate he weighed 183).  However, only VA treatment 
records dated from January to May 2001 are associated with 
the claims files.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the record 
suggests that additional VA medical evidence might be 
available that is not before the Board at this time.

Finally, in his written statement received in July 2002, the 
veteran said he received "State of California Disability" 
for dermatitis and chronic hepatitis C.  However, it is 
unclear whether the veteran is receiving Social Security 
Administration (SSA) disability benefits.  If so, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the RO needs to clarify whether the 
veteran receives SSA disability benefits and, if so, the 
veteran's records should be obtained in connection with his 
increased rating claim.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The RO should contact the veteran and clarify 
whether he is in receipt of Social Security 
Administration (SSA) disability benefits and, 
if so, the RO should contact the SSA and 
request copies of all medical records and 
administrative decisions considered in regard 
to the veteran's claim for SSA disability 
benefits.

3.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since May 2001.  The RO 
should then request all pertinent medical 
records from these medical providers.

4.	The RO should request all medical records from 
the VA Medical Center in Long Beach, 
California, regarding the veteran's treatment 
for any mental disorder, for the period from 
1996 to the present; and, all medical records, 
including hospital records, regarding the 
veteran's treatment for any other disorder for 
the period from May 2001 to the present. 

5.	The veteran should be scheduled for 
appropriate VA examination to determine the 
current severity of his service-connected 
hepatitis C.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail. Specifically, the 
examiner(s) is (are) requested to comment on 
the presence or absence of fatigue, malaise, 
anorexia, nausea, vomiting, arthralgia and 
right upper quadrant pain.  The RO should 
provide the examiner with a copy of the old 
rating criteria (Diagnostic Code 7345) and the 
new rating criteria (Diagnostic Code 7354).  
The examiner should be requested to address 
all symptoms, and the severity of each, listed 
under both the new and old rating criteria.  
The examiner should also take note of the 
regulatory definition of an "incapacitating 
episode" (under Note 2, Diagnostic Code 7354) 
and elicit from the veteran a history of the 
character of any reported flare-ups of 
hepatitis C.  It is imperative that the 
examiner distinguish any symptoms that may be 
attributable to the service-connected 
hepatitis C from any other non-service-
connected disorder found to be present.  A 
rationale should be provided for all opinions 
expressed.  The veteran's claims files must be 
made available to the examiner in 
conjunctionwith the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

6.	Thereafter, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 30 percent for hepatitis C, with 
consideration given to the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) 
pertaining to staged ratings.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the May 2002 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


